Exhibit 10.1 Note:Throughout this document, certain confidential material contained herein has been omitted and has been separately filed with the Commission.Each omission has been marked with an [***]. IP TRANSFER AGREEMENT regarding the sale and purchase of the OLED Intellectual Property Rights of BASF by and between 1.BASF SE, Carl-Bosch-Strasse 38, 67056 Ludwigshafen/Rhine, Germany - hereinafter referred to as "Seller" - 2.UDC Ireland Limited, Blanchardstown Corporate Park 2, Ballycoolin, Dublin 15, Republic of Ireland - hereinafter referred to as "Purchaser"- - Seller and Purchaser hereinafter also referred to individually as a "Party" and collectively as "Parties" - TABLE OF CONTENTS A. DEFINITIONS 4 B. SALE, PURCHASE AND ASSIGNMENT, PURCHASE PRICE 6 1. Sold Assets 6 2. R&D Agreements 6 3. Purchase Price 8 C. SIGNING DATE AND CLOSING 8 4. Signing Date and Closing 8 D. GUARANTEES, REMEDIES, INDEMNITIES AND COVENANTS 10 5. Seller’s Guarantees 10 6. Guarantees of Purchasers 11 7. Remedies 12 8. Invention Act Indemnities; Indemnities for Excluded Assets and Excluded Liabilities 13 9. Seller’s Covenants 14 Expiration of Claims / Limitation of Claims 15 License Back 16 E. MISCELLANEOUS 16 Restriction of Announcement and Confidentiality 16 Information, Records and Assistance Post-Closing 17 Notices 17 Miscellaneous 18 F. LIST OF ANNEXES AND DISCLOSURE SCHEDULES 19 Page 2 of 19 RECITALS (A) WHEREAS, Seller is, among other activities, itself and through certain Affiliates, engaged in the research in the field of the OLED Technology (as defined below) and has developed patent rights and related materials in relation thereto. (B) WHEREAS, Seller, after a strategic review of its business portfolio, has concluded that it wishes to sell and transfer the IP Rights (as defined below) in connection with the OLED Technology to Purchaser upon the terms and conditions of this Agreement (as defined below). (C) WHEREAS, Purchaser wishes to purchase and acquire the Sold Assets (as defined below) from Seller upon the terms and conditions of this Agreement.
